Citation Nr: 0302051	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  99-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of the veteran's right foot cold injury 
residuals, currently evaluated as 10 percent disabling.  

2.  Evaluation of the veteran's left foot cold injury 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1980.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for right foot 
cold injury residuals and left foot cold injury residuals and 
assigned 10 percent evaluations for those disabilities.  In 
October 2000, the veteran was afforded a hearing before the 
undersigned Member of the Board.  In January 2001, the Board, 
in pertinent part, remanded the evaluations for the veteran's 
right and left foot cold injury residuals to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the South Carolina Department of 
Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
foot and left foot cold injury residuals.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as evaluation of 
the veteran's right foot and left foot cold injury residuals.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  In reaching the determination below, 
the Board has considered whether staged ratings should be 
assigned and conclude that the disability addressed has not 
significantly changed and a uniform rating is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's appeal for 
increased evaluations for his right foot and left foot cold 
injury residuals to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's right foot cold injury residuals have been 
shown to be manifested by no more than foot pain, numbness, 
cold sensitivity, and hyperhidrosis.  

2.  The veteran's left foot frostbite residuals have been 
shown to be manifested by no more than foot pain, numbness, 
cold sensitivity, and hyperhidrosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
veteran's right foot cold residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2002).  

2.  The criteria for a 20 percent evaluation for the 
veteran's left foot cold residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the evaluations for the veteran's right and left 
foot cold injury residuals , the Board observes that the VA 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  In March 2001, the veteran was informed in writing 
of the evidence need to support his appeal; what he needed to 
do; and how and what the VA would do to assist him in 
furthering his appeal.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
hearings before a VA hearing officer and the undersigned 
Member of the Board.  The hearing transcripts are of record.  
The Board has remanded the veteran's appeal to the RO for 
additional development of the record and conducted its own 
development.  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

I.  Historical Review

The veteran's service medical records indicate that he 
sustained bilateral foot cold injuries.  The report of a 
December 1998 VA examination for compensation purposes notes 
that the examiner advanced an impression of "status post 
frostbite injury with significant residuals mainly in the 
form of arthritis and cold sensitivity."  In December 1998, 
the RO established service connection for right foot cold 
injury residuals; left foot cold injury residuals; assigned 
10 percent evaluations for those disabilities; and 
effectuated the awards as of January 27, 1998.  


II.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Cold injury residuals 
are to be evaluated under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  The Board observes that that 
Diagnostic Code 7122 was initially amended on January 12, 
1998 and several subsequent technical amendments were 
effectuated on August 13, 1998.  The technical changes do not 
significantly impact upon the veteran's evaluations.  A 10 
percent disability evaluation is warranted for cold injury 
residuals which are productive of arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Each affected part (e.g., hand, foot, ear, 
or nose) is to be separately evaluated and combined in 
accordance with the provisions of 38 C.F.R. §§ 4.25, 4.26 
(2002).  Amputations of the fingers or the toes and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy are to be 
separately evaluated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2002).  

A March 1998 VA treatment record states that the veteran 
complained of bilateral foot pain, numbness, and coldness.  
He clarified that the cold sensation in his feet was 
exacerbated by cold weather.  On examination, the VA examiner 
observed that the veteran's skin was warm and his nail beds 
were pink.  He exhibited quick capillary refill.  An April 
1998 VA treatment entry reflects that the veteran complained 
of bilateral foot pain.  He was prescribed medication.  

A July 1998 VA treatment record notes that the veteran 
complained of bilateral foot pain.  Treating VA medical 
personnel observed tenderness across the base of the toes; 
good peripheral pulses with warm feet; and no foot 
deformities.  Contemporaneous nerve conduction and X-ray 
studies of the feet revealed no abnormalities.  

At the December 1998 VA examination for compensation 
purposes, the veteran complained of bilateral foot cold 
sensitization and hyperhidrosis.  He reported that he 
experienced bilateral foot numbness and paresthesia when 
exposed to cold weather.  The veteran clarified that he had 
been treated for arthritic pains at a VA medical facility.  
On examination, the veteran exhibited normal skin color and 
temperature; normal nails; some dermatophytosis between the 
toes and on the soles of the feet; intact sensation to 
pinprick and light touch; and no evidence of ulceration or 
atrophic skin.  An impression of "status post frostbite 
injury with significant residuals mainly in the form of 
arthritis and cold sensitivity" was advanced.  A March 1999 
VA treatment record notes that the veteran complained of 
bilateral leg numbness and tingling.  

At a May 1999 hearing before a VA hearing officer, the 
veteran testified that he experienced severe bilateral foot 
pain and occasional skin problems on the soles of his feet.  
He indicated that he had lost his job as a welder due to his 
foot symptomatology.  

Clinical documentation from Springs Memorial Hospital dated 
in November 1999 reflects that the veteran complained of 
bilateral foot pain and numbness.  

At the October 2000 hearing before the undersigned member of 
the Board, the veteran testified that he experienced 
bilateral foot numbness, cold sensitivity, sweating, and 
redness.  He stated that his bilateral foot cold injury 
residuals were symptomatic while he performed his duties as a 
heat element assembler.  

A February 2001 chiropractic evaluation from Renee Bohn, 
D.C., conveys that the veteran complained of bilateral foot 
pain, numbness, cold sensitivity, and hyperhidrosis.  

At a June 2001 VA examination for compensation purposes, the 
veteran complained of bilateral foot cold sensitivity, 
numbness, and hyperhidrosis.  He stated that he experienced 
some toe stiffness.  On examination of the feet, the veteran 
exhibited normal skin color and nail beds; good capillary 
refill; sensitivity to pulling of the digital hairs; and no 
sensory impairment, ulcerations or fungal infections.  
Contemporaneous X-ray studies of the feet revealed no 
abnormalities.  The VA examiner commented that:

The patient's main complaint appears to 
be cold sensitivity which causes some 
paresthesias.  ...  Certainly, on my 
examination, I am not able to document a 
sensory disturbance.  

At an October 2002 VA examination for compensation purposes, 
the veteran complained of bilateral foot cold sensitivity 
with associated paresthesia, numbness, hyperhidrosis, and 
joint stiffness.  On examination of the feet, the veteran 
exhibited normal skin color, temperature, texture, and 
growth; normal sensation; and no joint pain on manipulation.  
The VA physician commented that the veteran's bilateral foot 
cold injury residuals were manifested by cold sensitivity, 
hyperhidrosis, paresthesias, and a cold feeling.  

At a December 2002 VA examination for compensation purposes, 
the veteran again complained of bilateral foot numbness, 
pain, cold sensitivity, and hyperhidrosis.  On examination of 
the feet, the veteran exhibited normal skin color, 
temperature, texture, and growth; normal sensation; and no 
joint pain on manipulation.  The examiner observed that:

This veteran ... offers as residuals cold 
sensitivity with pain.  He also admits to 
hyperhidrosis of the hands and the feet.  
There are no objective arthritic 
complications.  He does admit to numbness 
of the hands and feet on cold exposure 
and I think more likely than not that 
those symptoms are due to cold exposure.  
The nerve conduction studies in both 
lower extremities however are normal.  I 
believe that the mildest residuals of 
cold injury to the distal extremities may 
not be reflected in nerve conduction 
abnormalities.  He has no baseline 
neurological, sensory, or motor 
abnormalities when his extremities are 
not cold.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's right foot and left foot cold injury residuals 
have been shown to be manifested by bilateral foot pain, 
numbness, cold sensitivity, and hyperhidrosis.  Such findings 
meet the criteria for assignment of a 20 percent evaluation 
for each foot.  While the veteran has tacitly asserted that 
he suffers from arthritis and impaired sensation over the 
feet, the Board observes that repeated diagnostic studies and 
physical evaluations failed to document such symptoms.  In 
the absence of objective evidence of either tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
X-ray abnormalities of the feet, the Board concludes that a 
20 percent evaluation and no more is warranted for each foot.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2002).  


ORDER

A 20 percent evaluation for the veteran's right foot cold 
injury residuals is granted subject to the regulations 
governing the awards of monetary benefits.  

A 20 percent evaluation for the veteran's left foot cold 
injury residuals is granted subject to the regulations 
governing the awards of monetary benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

